          Case 1:18-cv-05680-LDH-SJB Document 21 Filed 01/24/19 Page 1 of 2 PageID #: 79
~r
                                                 Ira S. Nesenof~                     Barbara H. Trapasso         Philip A. Byler
                                                 Andrew T. Miltenberg                Ariya M. Waxman             Senior Litigation Counsel
     ``                      1
                             1                                                       Tara j. Davis               Megan S. Goddard
                                                 Stuart Bernstein                    Diana R. Warshow            Counsel
ATTORNEYS AT LAW                                                                                                 Rebecca C. Nunberg
                                                                                     Gabrielle M. Vinci
~llp~a~.c~                                                                           Kara L. G~~ycki             Counsel
                                                                                     Cindy A. Singh              Jeffrey S. Berkowitz
                                                                                     Nicholas E. Lewis           Counsel
                                                                                     Adrienne D. Levy            Marybeth Sydor
                                                                                                                 Title IX Consultant
                                                                          January 24, 2019

          VIA ELECTRONIC FILING
          The Honorable Sanket J. Bulsara
          1Vlagistrate Judge
          United States District Court
          E~.ste~ District of1~Tew Fork
          225 Cadman Plaza East
          Brooklyn, New York 11201

                       Re:       Elliott v. Donegan, et al., Civil Case No. 1: 18-cv-056 0-LDH-SJB

          Dear Judge Bulsara,

                 I write on behalf of Stephen Elliott ("Plaintiff') in the above-referenced matter, in
          response to Defendant Donegan's requests (ECF No. 20) to (1) adjourn our initial conference,
          currently scheduled for February ~, 2019, and (2) reserve Your Honor's decision on Plaintiffs
          motion for expedited discovery, acourt-ordered subpoena directing Google, Inc., to provide
          information to identify the Jane Doe Defendants in this matter(ECF No. 19). Please be advised
          we oppose Defendant Donegan's application and respectfully request Your Honor entertain the
          pending discovery motion pursuant to the practice rules of this Court.

                  As defense counsel is no doubt aware, there is simply no basis for a stay of all
          proceedings pending the Court's decision on a previously-filed motion to stay, as evidenced by
          her failure to cite to any relevant authority. Donegan's proposition that the pendency of a
          motion to stay requires the issuance of a stay is tautological and self-serving, as she seeks
          substantive relief on the merits of a pending motion. Essentially, having filed a baseless (and
          procedurally improper) motion to stay with Judge DeArcy Hall, Donegan now seeks to impose a
          stay on the entirety of this litigation until her motion is resolved. Her letter request is nothing
          more than a stall tactic designed expressly to impede this litigation. Crucially, the early
          discovery Plaintiff seeks is from Google, and does not impose anv burden on Donegan. The
          purpose of the discovery is to unmask the Jane Doe defendants; it is unclear what basis Donegan
          has for opposing such discovery, let alone seeking the extraordinary remedy of an interim stay.

                  Plaintiff filed the motion for expedited discovery in accordance with the practice rules of
          this Court, including in accordance with Your Honor's Individual Rules III. B and IV. ~.
          Plaintiff discussed the discovery motion with opposing counsel on January 8, 2019, and was
          prepared to file the motion January 14, 2019. Counsel for Defendant Donegan, however,
          improperly sought permission to more for a stay of discovery, along with her request fora pre-
          motion conference to file a motion to dismiss, with The Honorable LaShann DeArcy Hall via



            ~~~ ;~ .     363 Seventh .Avenge     Fifth Floor   I    ~eTew York, I~TY 10001     T: 212.736.4500    F: 212.736.2260 I
:~         ~y°           101 Federal Sheet       19th Floor    I    Boston, M1~ 021 ~0         T: 617.209.2188
      Case 1:18-cv-05680-LDH-SJB Document 21 Filed 01/24/19 Page 2 of 2 PageID #: 80
                                  ~.
                  •
                        ~    ~'
                        '/

A'I'TORNI?YS A'I' LAW




       letter on January 11, 2019. Defendant Donegan filed the request for a stay with Judge DeArcy
       Hall, despite the practice rules of this Court directing discovery motions before Your Honor.
       Defendant Donegan filed the improper request for a stay, with knowledge of Plaintiffs intention
       to file the discovery motion with Your Honor.

               Defendant Donegan's motion to dismiss is frivolous, as is her request for a stay of
       discovery. According to Your Honor's Individual Rules III.B., there is no automatic stay of
       discovery; even in a situation where Defendant moves to dismiss, discovery will only be stayed
       if the Court grants the motion for stay. As discussed in Plaintiff's previous filing (See ECF No.
       18), Defendant Donegan's motion to stay is improper and unsupported, as she fails to sustain her
       burden of"good cause" for a stay. Plair~~iffs motion for early discovery imposes no burden or
       expense on Donegan, as the discovery sought relates to the identity of the Jane Doe Defendants.
       Any motion practice over the court-ordered subpoena to Google would not impact Defendant
       Iaonegan's ability to file her frivolous motion to dismiss. Plaintiff's claims are meritorious and
       there is "good cause" for the early discovery as Plaintiff is unable to identify Jane Doe
       Defendants absent the court-ordered subpoena.

               The motion for expedited discovery was filed appropriately with Your Honor, upon
       appropriate notice to the Jane Doe Defendants and with the intention to identify said Jane Doe
       Defendants expeditiously as all other means of identification have failed. Defendant Donegan's
       instant request, and her motion for a stay of discovery, amount to an improper abuse of process,
       in direct contravention of this Court's Rules.

               Plaintiff respectfully requests Your Honor decide the motion for expedited discovery in
        accordance with Your Honor's Individual Rules and submits discovery should proceed,
        unaffected by Defendant Done~gan's motion to dismiss.

              The undersigned remains available should Your Honor have any questions or concerns.
        Thank you for your attention to this matter.


                                                                          ~            ~   ~       ~




                                                            Andrew Miltenberg, Esq.
                                                            Nicholas Lewis,Esq.

        CC: All Counsel(Via ECF)
